Citation Nr: 1315574	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  05-39 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA) which increased the rating for diabetic retinopathy from 10 to 30 percent disabling.  

This claim was remanded by the Board in November 2008, September 2010, and in May 2012 for additional development.  The Board finds noncompliance with the last remand.  

The issues of entitlement to service connection for a gastrointestinal disorder to include as secondary to service-connected diabetes mellitus and entitlement to an increased rating for the left lower extremity have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, the issue of whether new and material evidence has been received to reopen a claim for service connection for hypertension as secondary to service-connected diabetes mellitus has been raised by the Veteran's representative in its August 2010 Post-Remand Brief and has not been adjudicated by the AOJ.  Finally, the claims of service connection for bilateral open angle glaucoma and residuals of cataract extraction have been raised by an April 2012 informal hearing presentation, but have not been adjudicated by the AOJ.  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

Under the rating criteria applicable to the Veteran's claim, loss of visual field is rated by calculating remaining visual field extent at eight principal medians, subtracting the remaining field from the normal field, adding together the degrees lost, subtracting the total of lost degrees from the normal total field and then dividing by eight.  38 C.F.R. § 4.76a (2008).  (See also the November 2011 visual field evaluation worksheet in file for an example.)  When indicated, measurements of the visual field will be made and the "usual perimeter methods" will be employed.  

In the past two remands, the Board specifically noted that the rating criteria required that not less than two recordings of the visual field would be made and the charts would be made a part of the report of examination.  38 C.F.R. § 4.76 (2008).  Although two recordings were reported for the left eye in November 2011, none of the examinations so far have measured the visual field of each eye twice, including the last VA examination in June 2012.  

As at least two visual field charts were not provided for each examination conducted, the Board's September 2010 and May 2012 remand order has not been complied with, and remand is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Two visual field charts of each eye (meaning four total charts if there is only one chart per page) must be provided at an examination under 38 C.F.R. § 4.76 (2008).  

Also, June and April 2004 VA ophthalmology records reference a "scanned note and addendum."  The "scanned note and addendum" are not in the claims file.  VA treatment records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate the June and April 2004 VA ophthalmology records, which are noted to be scanned into the VISTA system.  

Efforts to obtain the requested records should continue until the records are obtained; or it is reasonably certain that they do not exist or that further efforts would be futile.  

If any records cannot be obtained, the Veteran should be advised of this fact, told of the efforts made to obtain the records, and of any additional actions that will be taken with regard to his claim.  

2.  Schedule the Veteran for a new examination of his visual fields.  At least two recordings of his visual fields should be made, and measurements of remaining visual field should be reported for the eight principal meridians.  This means that if there is only one visual field chart per eye, a total of four pages/charts (two for each eye) will be needed.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  

3. Review the results of any visual field testing to ensure that it was conducted in accordance with 38 C.F.R. § 4.76 (2008), and 38 C.F.R. § 4.76a (2008).  
* There must be at least two recordings of visual field perimeter charts, meaning the visual field of each eye should be charted twice.  

4. If any determination remains adverse to the Veteran, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.  

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

